DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 05/06/22 in response to the non-final Office Action filed 01/06/22.
Species Election
2)	Claim 1, as amended, recites the following patentably distinct probiotic microorganism species of the claimed invention: 
	(a) Lactobacillus plantarum CB102; (b) Lactobacillus acidophilus JCM1132; (c) Lactobacillus casei JCM1134; (d) Bifidobacterium bifidum JCM1255; (e) Bifidobacterium lactis JCM10602; (f) Bifidobacterium longum CB108; and (g) Combinations of (a) to (f). These species differ from one another at least genetically, antigenically and/or structurally requiring separate searches.
	During a telephone interview with Ms. Linda Parker, a telephonic election of the probiotic microorganism species was requested. Ms. Parker provisionally elected the Lactobacillus plantarum CB102 species. See the interview summary mailed 05/17/22. Affirmation of this election must be made by Applicants in replying to this Office action.   
Status of Claims
3)	Claims 1 and 7 have been amended via the amendment filed 05/06/22.
	Claims 2-4 have been canceled via the amendment filed 05/06/22. 
	Claims 1 and 5-8 are pending. 
	The examination and search have been extended to the Lactobacillus acidophilus JCM1132 species; the Lactobacillus casei JCM1134 species; the Bifidobacterium bifidum JCM1255 species; the Bifidobacterium lactis JCM10602 species; the Bifidobacterium longum CB108 species; and the combinations thereof.   
	Claim 1 is under examination.  
Information Disclosure Statement
4)	Acknowledgment is made of Applicants’ information disclosure statement filed 01/12/22.  The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  		
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.	
Objection to Specification / Claim
7)	35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention. 37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’  
	Claim 1, as amended, includes the new limitations: subjecting the precipitate to “an acid hydrolysis to isolate the cell wall of the probiotic microorganism” [Emphasis added]. Applicants refer to original claims 2-4, Table 1, pages 16-17, and Example 1 in support of the claim amendments. However, there is no antecedent basis and descriptive support in these parts of the as-filed application for subjecting the precipitate to an ‘acid hydrolysis’ as recited broadly. While there is antecedent basis and descriptive support for mixing of the precipitate, after subjecting to a spray drying treatment to obtain a pretreated bacterial cell powder, with 10% lactic acid species, there is no antecedent basis and descriptive support in these parts of the as-filed application for subjecting the precipitate to an ‘acid hydrolysis’ as recited broadly. As acknowledged by Applicants in the 3rd full paragraph of page 6 of their Remarks, it was ‘lactic acid’ that was mixed with the pretreated bacterial cell powder. In terms of scope, an ‘acid’ is not the same as ‘lactic acid’. The ‘lactic acid’ species does not provide antecedent basis and descriptive support for the full scope of the entire ‘acid’ genus, which genus encompasses within its broad scope all non-lactic acid species. 
Rejection(s) Moot
8)	The rejection of claims 2-4 made in paragraph 6 of the Office Action mailed 01/06/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph as containing inadequate written description is moot in light of Applicants’ cancellation of the claims.
9)	The rejection of claims 2-4 made in paragraph 8 of the Office Action mailed 01/06/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
10)	The rejection of claim 1 made in paragraph 6 of the Office Action mailed 01/06/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph as containing inadequate written description is withdrawn in light of Applicants’ amendment to the claim.
11)	The rejection of claim 1 made in paragraph 8 of the Office Action mailed 01/06/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
12)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

13)	Claim 1 is rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
 	Claim 1, as amended, recites Lactobacillus plantarum CB102, Lactobacillus acidophilus JCM1132, Lactobacillus casei JCM1134, Bifidobacterium bifidum JCM1255, Bifidobacterium lactis JCM10602,  Bifidobacterium longum CB108 and combinations thereof. It is apparent that the recited strains are required to practice the claimed invention. As required elements, these specifically recited strains must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) may be satisfied by a deposit of the claimed strains at an acceptable depository. On page 5 of their amendment and Remarks filed 05/06/22, Applicants state that Lactobacillus acidophilus JCM1132, Lactobacillus casei JCM1134, Bifidobacterium bifidum JCM1255, Bifidobacterium lactis JCM10602 having the DSM accession numbers DSM 20079, DSM 20011, DSM 20456, and DSM 10140 are known in the art. Applicants further state therein that the Lactobacillus plantarum CB102 and the Bifidobacterium longum CB108 probiotic strains have been deposited at the Deutsche Sammlung von Mikroorganismen und Zellkulturen (DSMZ) GmbH. Germany in accordance with the Budapest Treaty since 06 September 2021. Applicants provide, as attachments, the receipts and viability statements for CB102 and CB108 strains, which are assigned accession numbers DSM 33894 and DSM 33895. Applicants submit inventor Chiu’s declaration stating that the deposited strains DSM 33894 and DSM 33895 are the Lactobacillus plantarum CB102 and the Bifidobacterium longum CB108 probiotic strains. However, the required statement(s) by an attorney of record who has a registration number over his or her signature or an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposits stating that all restrictions upon availability to the public will be irrevocably removed upon granting of the patent on this application and that the deposits will be replaced, if a viable sample cannot be dispensed by the depository, are not of record. Note that when deposits have been made under the provisions of the Budapest Treaty, then such statements by Applicants or assignees having the authority and control over the conditions of the deposit, or statements by an attorney of record who has a registration number over his or her signature, are required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify each of the deposited strains by its depository accession number, establish that the deposited strain is the same as the one described in the specification/claim, and establish that the deposited strain was in Applicants’ possession at the time of filing. Furthermore, as a means of satisfying the necessary criteria of the deposit rules and for completing the record, the specification must be amended to recite the date of the deposit and the complete name and full street address of the depository are required. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
14)	Claim 1 is rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
	Claim 1, as amended, includes the new limitations: subjecting the precipitate to “an acid hydrolysis” to isolate the cell wall of the probiotic microorganism [Emphasis added]. Applicants refer to original claims 2-4, Table 1, pages 16-17, and Example 1 in support of the claim amendments. However, there is no descriptive support in the canceled claims 2-4 and in Examples including Example 1, for subjecting the precipitate to an ‘acid hydrolysis’ as recited broadly. While there is descriptive support for mixing of the precipitate, after subjecting to a spray drying treatment to obtain a pretreated bacterial cell powder, with 10% lactic acid species, there is no descriptive support in these parts of the as-filed application for subjecting the precipitate to an ‘acid hydrolysis’ as recited broadly. As acknowledged by Applicants in the 3rd full paragraph of page 6 of their Remarks, it was ‘lactic acid’ that was mixed with the pretreated bacterial cell powder. In terms of scope, the limitation ‘acid’ is not the same as ‘lactic acid’. The ‘lactic acid’ species does not provide descriptive support for the full scope of the entire ‘acid’ genus, which genus encompasses within its broad scope all non-lactic acid species. See In re East and Harman (CCPA) 181 USPQ 716 (May 9, 1974) – claims of a reissue application are drawn to new matter since they broadly recite genus of ‘carrier particles’ which is not disclosed in original patent, which discloses only subgenus of ‘magnetic carrier particles’ and species of ‘iron, ferrites, nickel, and cobalt’ carrier particles.  Therefore, the identified limitations in the claim(s) and the currently claimed scope of the claim(s) are considered to be new matter.  See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitation identified above, or alternatively, remove the new matter from the claim(s). Applicant should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
Claim Objection(s)
15)	Claim 1, as amended, is objected to for the following reasons:
	(a)	Claim 1 is objected to for the italicized limitation ‘followed by’ in line 1 of part c) of the claim. 
	(b)	Claim 1 is objected to for referring to the probiotic --bacterium--, for example in part b) of the claim, as a probiotic ‘microorganism’. The two terms are not consistent with regard to scope. It is suggested that Applicants replace each of the limitations ‘microorganism’ with the limitation --bacterium--.
	(c)	For clarity, it is suggested that Applicants replace the limitation ‘a pH value’ to --the pH value-- in line 1 of part c) of claim 1.
Relevant Art
16)	The prior art made of record and not relied upon currently in any rejection is considered pertinent to Applicants’ disclosure:
		The B. lactis DSM 10140 strain was known in the art at the time of the invention. See section [0227] of US 20200093847 A1 filed 04/12/2011. 
		The Bifidobacterium bifidum JCM1255 strain, the Lactobacillus acidophilus JCM1132 strain, the Bifidobacterium JCM10602 strain, the  Lactobacillus acidophilus JCM1132 strain, and the Lactobacillus casei JCM1134 strain are art-known strains. See sections [0114], [0119), [0124], and Table 11 of US 20110002902 A1.  
Conclusion
17)	No claims are allowed. 
18)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
		

June, 2022